Citation Nr: 9935658	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for kidney disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from October 1962 to September 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued to 
denial of service connection for PTSD and denied service 
connection for a kidney disorder.  

These matters were remanded by the Board in February 1996 for 
further development, to include requests for the veteran's 
service personnel records, information regarding claimed 
stressors, and pertinent medical records.  The Board is 
satisfied that the remand directives were met.

A review of the record reveals that the veteran has been in 
receipt of Social Security benefits since May 1992.


FINDINGS OF FACT

1.  Renal failure, primarily due to IgA nephropathy, was 
exacerbated to a limited degree by medication prescribed for 
service-connected psoriasis.

2.  The veteran is not a combat veteran.

3.  The evidence does not reflect that the veteran sustained 
a PTSD-precipitating stressor during the course of his 
military service.  



CONCLUSIONS OF LAW

1.  Renal failure was aggravated by service-connected 
psoriasis. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 
(1999).

2.  PTSD was not incurred in or otherwise result from the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case alleges that he has submitted 
competent evidence to support that both his kidney disorder 
and PTSD relate to his period of service.  Specifically, with 
respect to his kidney disorder, the veteran asserts that the 
severity of his kidney disorder is due to the medications he 
is required to take for treatment of his service-connected 
psoriatic arthritis.  With regard to his service connection 
claim for PTSD, the veteran asserts that during combat, he 
witnessed several traumatic events, including an incident 
where a service man was maimed by fire and another sailor 
whose legs were blown off while on the ship.  

A review of the record reveals that service connection has 
been in effect for psoriasis and psoriatic arthritis since 
November 1983.  Effective December 20, 1994, the veteran's 
psoriatic disorders were re-characterized and evaluated as to 
the joints separately affected by psoriatic arthritis rather 
than generalized psoriatic arthritis.  The veteran's 
psoriatic arthritic disorders have been assigned a combined 
80 percent rating. Atotal rating based on individual 
unemployability has been in effect since November 16, 1992. 

Kidney disorder 

Upon establishing a well grounded claim, a veteran is 
entitled to service connection for disability resulting from 
disease or injury coincident with active service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) 
(1999).  Service connection may also be allowed on a 
presumptive basis for certain disabilities, including 
nephritis if the disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Further, service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).  
If a service-connected disability aggravates a nonservice-
connected disability, service connection may be granted for 
increment in severity of the nonservice-connected disability 
attributable to service-connected disability.  The term 
"disability" refers to impairment of earning capacity, in 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) has held that 
there are three basic evidentiary requirements to establish a 
well grounded claim for service connection:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

As a preliminary matter, the veteran in this case has 
established a well grounded claim.  Overall, the veteran has 
presented competent evidence of a possible medical 
relationship between his post-service kidney disease and his 
period of service.  See Caluza at 506.  Therefore, to this 
extent, the veteran's claim is plausible, capable of 
substantiation, and as such, the Board has reviewed it on the 
merits.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In support of his contentions, the veteran submitted several 
private medical opinions, some of which are from the same 
physician.  In an April 1991 statement, Dr. J. M. Shima 
stated that it is certainly possible that the veteran's renal 
insufficiency could potentially be related in some way to his 
psoriasis or treatment thereof; however, the etiology of a 
disorder such as the veteran's is not entirely known.  

In another statement rendered in July 1991, Dr. C. Barton 
Moore stated that the veteran had progressive renal 
insufficiency, probably exacerbated by his gout treatment.  
In another opinion also dated in July 1991, Dr. J. M. Shima 
again noted that the cause of the veteran's renal 
insufficiency was unknown, but that it was probable that 
aggravation of the veteran's kidney disorder possibly had 
occurred through the course of medications prescribed to 
treat his psoriatic arthritis.  Further, the doctor stated 
that the veteran ran the risk of increasing renal toxicity 
through the continued use of colchicine, but that attempts to 
wean the veteran had not been entirely favorable.  In a 
private medical statement rendered in April 1992, the 
physician reported that the veteran was considered medically 
disabled and unable to work due to chronic renal failure.  

In a statement dated in January 1995, Kenneth Cogen, M.D., 
noted that the veteran had been undergoing treatment for his 
chronic renal failure and severe psoriatic arthritis.  
Further, the physician stated that the veteran is totally 
disabled and that his arthritis is a major contributor to his 
disability.  However, in a statement dated close in time to 
that statement, the same physician clarified that the 
veteran's renal failure was due to chronic glomerulonephritis 
and was not secondary to his psoriatic arthritis. 

The evidence most probative in this decision is the VA 
opinion rendered in May 1997 in response to the Board's 
Remand directives regarding the possibility of a relationship 
between the veteran's current kidney disability and his 
service-connected psoriasis or psoriatic arthritis.  In the 
May 1997 VA medical opinion, the examiner stated that the 
exclusive causal agent and primary contributor to the 
veteran's renal failure was IgA nephropathy, but added that 
perhaps 10 percent of the veteran's renal dysfunction could 
be attributed to the medications used to treatment his 
psoriatic arthritis.  

Thus, in light of such opinion, as well as the remainder of 
the evidence of record, and pursuant to Allen v. Brown, 
supra, service connection for renal failure is warranted on 
the basis that medication prescribed for the veteran's 
service-connected psoriatic arthritis aggravated his 
nonservice-connected renal disability.  The benefit of the 
doubt has been resolved in the veteran's favor. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.310Allen v. Brown, 7 Vet. App. at 439.


PTSD claim

Initially, the Board notes that the veteran in this case has 
presented a well grounded claim with respect to his request 
for entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107.  In claims of service connection for PTSD, 38 C.F.R. 
§ 3.304(f) (1999) requires the presence of three elements:  
(1) medical evidence establishing a clear diagnosis; (2) a 
link, established by medical evidence, between current 
symptoms and an inservice stressor and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred.  Where the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
alleged stressor is consistent with the particular 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  Id.  

As to the first provision under § 3.304(f), where there is a 
current, clear, and unequivocal diagnosis of record from a 
mental-health professional, it is presumed to have been made 
in accordance with the applicable DSM criteria as to both the 
adequacy of the symptomatology and the sufficiency of the 
stressor.  See Cohen, 10 Vet. App. at 140.  In this respect, 
the veteran was first diagnosed with PTSD during a private 
clinical evaluation conducted in January 1993.  Several 
clinical records subsequently confirmed such diagnosis, 
including the most recent medical report of record related to 
the May 1998 VA examination.  Thus, there is a clear 
diagnosis of PTSD of record.

As to the second element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West 
v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required 
to "make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the 
claimed stressor is not combat related, "the veteran's lay 
testimony regarding [an] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by "credible evidence," Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).

To the contrary, the applicable law further provides that 
where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's own testimony regarding the stressors 
shall be accepted as conclusive, and no further search for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that a non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  
Preponderance of the evidence means that the truth of the 
fact in controversy is "more likely than not."  See Aguilar 
v. Derwinski, 2 Vet. App. 21, 23 (1991).  Conversely, a 
combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).  

Thus, in order to grant service connection for PTSD to a non-
combat veteran, there must be credible evidence to support 
the veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Upon review of all the evidence of record with respect to the 
veteran's claim for PTSD, the Board finds that the veteran is 
not a combat veteran and, as such, the presumptive provisions 
of 38 U.S.C.A § 1154(b) are not applicable.  First, the 
veteran was not awarded any combat-related awards or 
decorations. Although the veteran's service personnel records 
reflect that he was authorized to wear the Navy Unit 
Commendation Ribbon based upon participation of the USS 
Oriskany in combat operations in support of U.S. policy in 
Vietnam, there is no indication that the veteran himself 
directly participated in combat operations.  Furthermore, 
service records reveal that the veteran earned a Vietnam 
Service Medal; however, nothing as to his valor in combat was 
mentioned or alluded to in any way.  Thus, such decorations 
do not support that the veteran himself was indeed, a veteran 
in combat.

Overall, therefore, the record does not support that the 
veteran engaged in combat.  See also VAOPGCPREC 12-99, 
(October 18, 1999) [holding that the determination of whether 
a veteran "engaged in combat with the enemy" depends on 
multiple factors, including the requirement that the veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case by 
case basis.].  

Furthermore, the Board notes that VA's duty to assist is not 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for assistance in those circumstances where 
his own actions are essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 191 (1991); see 
also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The veteran 
has had ample opportunity to submit specific information 
relative to the details of his inservice stressors; 
nonetheless, no information has been forthcoming.  The 
veteran did not respond to any of the RO's multiple requests 
for information; thus, there was nothing further that could 
be done to aid the veteran in this regard.

As noted above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding [an] in-
service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
'credible evidence,' " Doran v. Brown, 6 Vet. App. 283, 289 
(1994); see also Kessel, supra.  In this matter, the Board 
emphasizes that the veteran reported to the RO that he had 
nothing further to submit regarding inservice stressors.  See 
Report of Contact, March 11, 1999.  

The veteran simply has not proffered any additional details 
as to the time, place or other circumstances surrounding the 
alleged traumatic events.  Although the veteran reported that 
he was trapped in the ship during a fire, witnessed a child 
who was napalmed in the village in Vietnam, and saw a soldier 
incur severe injuries and lose his legs while on the ship, 
the veteran's service medical records are devoid of any 
reference to any such injuries sustained during any such or 
similar events, and the veteran has not furnished any 
particulars concerning any such events.

The veteran's statements concerning his experiences in 
Vietnam are vague and nonspecific as to the details 
surrounding the claimed incidents.  Further, the veteran's 
statements do not correlate with the official records, to the 
extent they are of record.  Moreover, the veteran's service 
records do not indicate either that he served in combat or 
that there were any combat-related casualties sustained by 
his unit during his period of service.

The Board observes that during the May 1998 VA PTSD 
examination, the examiner recited the veteran's version of 
the inservice events that purportedly led to the development 
of the veteran's current PTSD.  Included in the examiner's 
recitation are various traumatic incidents apparently 
associated with the veteran's current mental disorder and 
depression.  However, a physician's opinion is irrelevant as 
to the question of the occurrence of the veteran's claimed 
stressors.  See Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. 
App. at 395-396.  See also Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [medical opinion based solely or in large measure 
on a veteran's reported medical history will not be probative 
to disposition of claim if the objective evidence does not 
corroborate the reported medical history or if a 
preponderance of the evidence is otherwise against the 
claim].  

In summary, for the above reasons and bases provided herein, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim for lack of evidence to 
substantiate the occurrence of a qualifying stressor. 
Therefore, service connection for PTSD necessarily is denied. 
38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.303, 3.304.  

ORDER

Entitlement to service connection for renal failure is 
granted.

Entitlement to service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

